Case 2:21-cv-00678-JS-AYS Document 16 Filed 02/26/21 Page 1 of 1 PageID #: 55




                               United States District Court
                              Eastern District of New York


                                      NOTICE OF
                                    RELATED CASE




                        The Civil Cover Sheet filed in civil action

                            2:21    CV 00970 (SJF)(ARL)

                1) indicated that this case is related to the following case(s):


                             2:21        CV    00088 (DRH)(ST)
                             2:21        CV    00678 (JS)(AYS)
                             2:21        CV    00758 (JS)(SIL)
                             2:21        CV    00805 (SJF)(SIL)
                             1:21        CV    00870 (DG)(SJB)




           2)     was directly assigned as a Pro Se case related to
